DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 5-8 fails to show labels for the axis, graph axis should be labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, the recitation “measuring intensities of a crystallographic plane (CP) 100 peak and a CP 101 peak for quartz in a diffractogram” and “calculating a ratio of the intensities of the CP 100 peak to CP 101 peak” recited in lines 3-5 of the claim 1 and 8  renders the claim indefinite.  It is unclear from the claim as to what the numerals 100 and 101 are referring to and whether they are referring to the energy of the x-ray used for the measurement/determination of the peak? Clarification and correction is required.
Dependent claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reasons explained above with respect to independent claim 1 from which they depend.
Regarding claim 16 and 20, the recitation “determining an intensity of the peak for a crystallographic plane (CP) 100 of quartz in the sample; determining the intensity of the peak for a CP 101 of quartz in the sample; calculating a ration of the intensities for the CP 100 peak and the CP 101 peak” in lines 7-10 of the claim renders the claim 
Dependent claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reasons explained above with respect to independent claim 16 from which they depend
For examination on the merits the claims 1-21 are interpreted as best understood in light of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph explained above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 recite(s) the abstract idea of “calculating a ratio of the intensities of the CP 100 peak to the CP 101 peak for quartz in a diffractogram”, which describe is a mathematical concept, mathematical formula or mathematical equation and “identifying a depositional environment for the same from the ratio”, which describe mental processes, which are concepts that can be performed in the human mind that includes e.g. observation, evaluation, judgement, opinion (step of identifying). This judicial exception is not integrated into a practical application because the claims are directed to an abstract 
Dependent claim 2 recite “the step of obtaining the sample from  core sample”, which is mere data gathering recited at a higher level of generality and which is required to apply the abstract idea and do not add a meaningful limitation to the methods as they are insignificant extra-solution activity and which is required to apply the abstract idea, 
Dependent claim 3 recite “the step of obtaining the sample from  cuttings from a drilling process”, which is mere data gathering recited at a higher level of generality and which is required to apply the abstract idea and do not add a meaningful limitation to the methods as they are insignificant extra-solution activity and which is required to apply the abstract idea, and do not include additional steps that add significantly more than the abstract idea itself.
Dependent claim 4 recite additional steps of “micronizing the sample; and loading the sample in an x-ray diffraction sample holder”, which is insignificant extra solution activity without more and  do not provide an inventive concept e.g. improvements to the functioning of a computer or to any other technology or technical field, do not apply the judicial exception with or by use a particular machine, do not effect a transformation or reduction of a particular article to a different stat or thing, applying the judicial exception with or by use of a particular machine, do not effect a transformation or reduction of a particular article to a different state or thing, applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.
Dependent claim 5 recite comparing peak intensities for other crystallographic planes to measure effects of sample preparation, which describe mental processes, which are concepts that can be performed in the human mind that includes e.g. 
Dependent claim 6 recites “comparing peak intensities for CP 112 peaks for samples from different depositional environments to measure effects of sample preparation”, which describe mental processes, which are concepts that can be performed in the human mind that includes e.g. observation, evaluation, judgement, opinion (e.g. step of comparing) and do not include additional steps that add significantly more than the abstract idea itself. .
Dependent claim 7, recite “comparing peak intensities for CP 211 peaks for samples from different depositional environments to measure effects of sample preparation”, which describe mental processes, which are concepts that can be performed in the human mind that includes e.g. observation, evaluation, judgement, opinion (e.g. step of comparing) and do not include additional steps that add significantly more than the abstract idea itself.
Dependent claim 8, recite “correlating intensity ratios to depositional environment by: determining the depositional environment for each of a plurality of samples”, which describe mental processes, which are concepts that can be performed in the human mind that includes e.g. observation, evaluation, judgement, opinion (e.g. step of correlating), “measuring the intensity for the CP 100 peak and the CP 101 peak for each of the plurality of samples”, which is mere data gathering recited at a high level of generality and which is needed to apply the abstract idea, “calculate the ratio of the intensity of the CP 100 peak to the CP 101 peak for each of the plurality of samples”, which describe a mathematical concept further expanding upon the abstract idea and 
Dependent claim 9, recite “determining the depositional environment for each of the plurality of samples through a petrographic analysis” which are concepts that can be performed in the human mind that includes e.g. observation, evaluation, judgement, opinion (e.g. step of correlating) and do not include additional steps that add significantly more than the abstract idea itself.
Dependent claim 10 recite “screening a plurality of samples obtained from cuttings generated during a well drilling for depositional environment”, which are concepts that can be performed in the human mind that includes e.g. observation, evaluation, judgement, opinion (e.g. step of correlating) and do not include additional steps that add significantly more than the abstract idea itself.
Dependent claim 11, recite “identifying a reservoir layer based, at least in part, on the depositional environment of the sample”, which describe concepts that can be performed in the human mind that includes e.g. observation, evaluation, judgement, opinion (e.g. step of correlating) and do not include additional steps that add significantly more than the abstract idea itself.
Dependent claim 12, recite “locating a reservoir based, at least in part, on the depositional environment of the sample”, which are concepts that can be performed in the human mind that includes e.g. observation, evaluation, judgement, opinion (e.g. 
Dependent claim 13, recite “drilling a wellbore to a reservoir based, at least in part, on the depositional environment of the sample”, which is insignificant extrasolution activity generally linking the claim generally linking the use of the judicial exception to a particular technological environment, and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.
Dependent claim 14, recite “performing a seismic analyses of a potential location for a reservoir”, which is insignificant extrasolution activity recited at a high level of generality without more and generally linking the use of the judicial exception to a particular technological environment, and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.
Dependent claim 15 recite “using data from the seismic analyses to locate a site for drilling an exploratory well to collect core samples”, which is insignificant exrasolution activity recited at a high level of generality without more and generally linking the use of the judicial exception to a particular technological environment, and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.
Claim 16 recite the abstract idea of “determining an intensity of the peak for a crystallographic plane (CP) 100 of quartz in the sample”, “determining the intensity of the peak for a CP 101 of quartz in the sample”,  “comparing the ratio to a correlation between ratios and depositional environments”, “identifying the depositional environment for the sample”, and “determining the placement of the wellbore in the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements of “obtaining a sample of rock from a facies in a wellbore”, “grinding the sample to form a powder”, and “mounting the powder in a sample holder and inserting the sample holder in an x-ray diffraction instrument”, when considered separately and in combination do not add significantly more to the exception, since it is mere data gathering recited at a high level of generality and insignificant extrasolution activity without more and do not provide an inventive concept e.g. improvements to the functioning of a computer or to any other technology or technical field, do not apply the judicial exception with or by use a particular machine, do not effect a transformation or reduction of a particular article to a different stat or thing, applying the judicial exception with or by use of a particular machine, do not effect a transformation or reduction of a particular article to a different 
Dependent claim 17 recite “drilling an exploratory well to obtain core samples of rock in a subterranean environment”, which is insignificant extrasolution activity recited at a high level of generality and do not effect a transformation or reduction of a particular article to a different state or thing, applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.
Dependent claim 18, recite “obtaining the sample of rock from the core sample”, which is mere data gathering recited at a high level of generality and do not effect a transformation or reduction of a particular article to a different state or thing, applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.
Dependent claim 19, recite “obtaining the sample of rock from cuttings from drilling a wellbore” which is mere data gathering recited at a high level of generality and which is needed to apply the abstract idea.
Dependent claim 20, recite “correlating intensity ratios to depositional environment by: determining the depositional environment for each of a plurality of 
Dependent claim 21 recite “collecting seismic data on a potential reservoir site”, which is mere data gathering recited at a high level of generality and which is needed to apply the abstract idea; and determining the placement of the wellbore in the reservoir based, at least in part, on the seismic data” which describe concepts that can be performed in the human mind that includes e.g. observation, evaluation, judgement, opinion (e.g. step of determining) and do not include additional steps that add significantly more than the abstract idea itself.


Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Sarrazin et al. WO2016205894 teaches a computer-implemented determination method rejecting any obvious unmatched mineral species from the customized reference dataset to leave a remainder of potentially matched mineral species, performing optimization analysis of sample X-ray diffraction pattern against the potentially matched mineral species to calculate the percentage of each mineral species in the sample and rejecting any mineral species calculated as having a percentage below a predetermined threshold are repeated until no further mineral species is rejected (see abstract).

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864